DETAILED ACTION
This is responsive to the RCE filed 29 August 2022.
Claims 1 and 4-13 remain pending and are considered below. Claims 7-13 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 23-25 recites the limitation “the translation phrases having the deemed compound word as on word” which lacks proper antecedent basis in the claim. In order to correct some minor informalities and overcome the indefiniteness, claim 1 will be interpreted as:
Claim 1: 
A translation processing method executed by a computer, the translation processing method comprising: 
calculating a first translation probability from each of first morphemes included in a first document described in a first language into each of second morphemes included in a second document, whose contents are substantially equivalent to those of the first document, described in a second language and a second translation probability from each of the second morphemes into each of the first morphemes; 
extracting a morpheme pair in which the first translation probability and the second translation probability are equal to or higher than a threshold value; and 
generating translation phrases in the first document and the second document based on the extracted morpheme pair, 
wherein the extracting process includes specifying a plurality of morpheme pairs in each of which translation probabilities in both directions of the first translation probability and the second translation probability are equal to or higher than the threshold value, and wherein the generating process includes joining the plurality of morpheme pairs into one word to generate the translation phrases, 
wherein the translation processing method further includes: 
generating a deemed compound word so that the plurality of morpheme pairs are deemed as one word; 
identify a third translation probability and a fourth translation probability while the deemed compound word is taken as one morpheme; and  
generating [[the]] translation phrases having the deemed compound word as one word when the third translation probability and the fourth translation probability are higher than the first translation probability and the second translation probability.  

Claim 4 is rejected for depending upon a rejected claim without providing a remedy.

Claim 5, in lines 4-8 recites the limitations “the first translation probability or the second translation probability of a morpheme that is applicable as a particle designated in advance the morpheme” and “the threshold value or the first translation probability or the second translation probability of a morpheme that is applicable as a known translation phrase” which lack proper antecedent basis in the claim. In order to correct some minor informalities and overcome the indefiniteness, claim 5 will be interpreted as:
Claim 5:
The translation processing method according to claim 1, wherein in the extracting process, irrespective of each calculated translation probability, [[the]] a first translation probability or [[the]] a second translation probability of a morpheme that is applicable as a particle designated in advance the morpheme is treated to be lower than the threshold value or [[the]] a first translation probability or [[the]] a second translation probability of a morpheme that is applicable as a known translation phrase is treated to be is equal to or higher than the threshold value.  

Claim 6, in lines 24-25 recites the limitation “the translation phrases having the deemed compound word as one word” which lacks proper antecedent basis in the claim. In order to overcome the indefiniteness, claim 6 will be interpreted as:
Claim 6:
A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: 
calculating a first translation probability from each of first morphemes included in a first document described in a first language into each of second morphemes included in a second document included in a second document in which contents substantially equivalent to those of the first document are described in a second language and a second translation probability from each of the second morphemes into each of the first morphemes; 
extracting a morpheme pair in which the first translation probability and the second translation probability are equal to or higher than a threshold value and which is a set of the first language and the second language; and 
generating translation phrases in the first document and the second document based on the extracted morpheme pair, 
wherein the extracting process includes specifying a plurality of morpheme pairs in each of which translation probabilities in both directions of the first translation probability and the second translation probability are equal to or higher than the threshold value, and 
wherein the generating process includes joining the plurality of morpheme pairs into one word to generate the translation phrases, 
wherein the process further includes: generating a deemed compound word so that the plurality of morpheme pairs are deemed as one word; 
identify a third translation probability and a fourth translation probability while the deemed compound word is taken as one morpheme; and 
generating [[the]] translation phrases having the deemed compound word as one word when the third translation probability and the fourth translation probability are higher than the first translation probability and the second translation probability.

Allowable Subject Matter
Claims 1 and 4-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose
wherein the extracting process includes specifying a plurality of morpheme pairs in each of which translation probabilities in both directions of the first translation probability and the second translation probability are equal to or higher than the threshold value, and wherein the generating process includes joining the plurality of morpheme pairs into one word to generate the translation phrases, wherein the process further includes: generating a deemed compound word so that the plurality of morpheme pairs are deemed as one word; identify a third translation probability and a fourth translation probability while the deemed compound word is taken as one morpheme; and generating translation phrases having the deemed compound word as one word when the third translation probability and the fourth translation probability are higher than the first translation probability and the second translation probability as claimed in combination with the other features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657